12-1505
         Yang v. Holder
                                                                                         BIA
                                                                                 A070 310 263
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 16th day of April, two thousand thirteen.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _____________________________________
12
13       CHAO YANG,
14                Petitioner,
15
16                        v.                                       12-1505
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Terri E. Marsh, Washington, D.C.
24
25       FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
26                                      Attorney General; Carl H. McIntyre,
27                                      Jr., Assistant Director; Jason
28                                      Wisecup, Trial Attorney, Office of
29                                      Immigration Litigation, United
30                                      States Department of Justice,
31                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED and the pending motions are DISMISSED as moot.

 5       Petitioner Chao Yang, a native and citizen of the

 6   People’s Republic of China, seeks review of the BIA’s March

 7   26, 2012 decision denying his motion to reopen and moves for

 8   a stay of removal.   In re Chao Yang, No. A070 310 263

 9   (B.I.A. Mar. 26, 2012).   Yang also moves for a Federal Rules

10   of Appellate Procedure (“FRAP”) 42(b) remand.   Finally,

11   Yang’s recent substitute counsel has filed a motion for an

12   extension of time, which the government opposes.   We assume

13   the parties’ familiarity with the underlying facts,

14   arguments for review, and procedural history in this case.

15       The BIA’s denial of Yang’s motion to reopen as untimely

16   was not an abuse of discretion.   See Kaur v. BIA, 413 F.3d
17   232, 233 (2d Cir. 2005) (per curiam).   A motion to reopen

18   generally must be filed no later than 90 days after the date

19   on which the final administrative decision has been rendered

20   in the proceedings sought to be reopened.   8 U.S.C.

21   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).   There is no

22   dispute that Yang’s 2011 motion was untimely, as the final


                                   2
 1   administrative decision was issued in 2002.      See 8 U.S.C.

 2   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

 3       This time limitation does not apply to a motion to

 4   reopen “based on changed circumstances arising in the

 5   country of nationality or in the country to which

 6   deportation has been ordered, if such evidence is material

 7   and was not available and could not have been discovered or

 8   presented at the previous hearing.”   8 C.F.R.

 9   § 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).

10   Here, the BIA did not err by concluding that Yang failed to

11   demonstrate materially changed country conditions in China

12   that would excuse the untimely filing of his motion to

13   reopen.

14       First, as the BIA noted, Yang’s participation in the

15   Chinese Democracy Party (“CDP”) in the United States began

16   in 2011, well after he was ordered removed, and reflects a

17   self-induced change in personal circumstances. His motion,

18   therefore, is time barred.   See Yuen Jin v. Mukasey, 538

19 F.3d 143, 155-56 (2d Cir. 2008); Wei Guang Wang v. BIA, 437

20 F.3d 270, 273-74 (2d Cir. 2006).

21       Moreover, substantial evidence supports the BIA’s

22   determination that Yang failed to demonstrate changed

                                   3
 1   country conditions in China.     See Jian Hui Shao v. Mukasey,

 2   546 F.3d 138, 169 (2d Cir. 2008); see also Matter of S-Y-G-,

 3   24 I. & N. Dec. 247, 253 (BIA 2007).    As the BIA determined,

 4   Yang’s evidence shows a continuation of the Chinese

 5   government’s mistreatment of certain democracy activists,

 6   rather than any material change in conditions.     Accordingly,

 7   the BIA did not abuse its discretion in denying his untimely

 8   motion to reopen.     See Jian Hui Shao, 546 F.3d at 142, 149.

 9       Yang also submits statements from his father that

10   Chinese officials were aware of his CDP activities and

11   threatened to punish him if he returned to China as proof

12   that country conditions have materially changed.     The BIA,

13   however, gave those unsworn statements from an interested

14   party little weight before concluding that they were

15   insufficient to establish changed country conditions.     See

16   Qin Wen Zheng v. Gonzales, 500 F.3d 143, 146-48 (2d Cir.

17   2007); Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

18   342 (2d Cir. 2006).    We conclude that the BIA did not abuse

19   its discretion.

20       Accordingly, the BIA reasonably determined that Yang

21   failed to establish that conditions in China had materially

22   changed so as to warrant reopening, and the BIA did not


                                     4
 1   abuse its discretion in denying his untimely motion.     See

 2   8 C.F.R. § 1003.2(c)(2), (c)(3)(ii).   For the foregoing

 3   reasons, tolling in this case is now ended, the petition for

 4   review is DENIED, and the pending motions are DISMISSED as

 5   moot. Any pending request for oral argument in this petition

 6   is DENIED in accordance with Federal Rule of Appellate

 7   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

 8                              FOR THE COURT:
 9                              Catherine O’Hagan Wolfe, Clerk
10
11




                                  5